UNITED STATES DISTRICT COURT
SOUTHERN DISTR ICT OF NEW YORK

SURE FIT HOME PRODUCTS, LLC et al.,
                                 Plaintiffs,                     21 Civ. 2169 (LGS)
                     -against-
                                                                       ORDER
MAYTEX MILLS, INC.,
                                 Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, the initial pre-trial conference in this matter is scheduled for May 13, 2021,

at 11:00 a.m.

       WHEREAS, the parties’ pre-conference letter discusses the parties’ differing position

regarding (1) a potential motion to disqualify Plaintiff’s lead counsel and (2) the schedule for

claim construction. Accordingly, it is hereby

       ORDERED that the initial pre-trial conference is adjourned to May 20, 2021, at 11:00

a.m. It is further

       ORDERED that by May 12, 2021, Defendant shall submit a letter not to exceed five

single-spaced pages setting forth (1) authority supporting its contention that counsel who

prosecuted patents may not assert them when a defendant raises an inequitable conduct defense

and (2) its position on the claim construction schedule. By May 18, 2021, Plaintiff shall file a

response not to exceed five single-spaced pages.


Dated: May 7, 2021
       New York, New York
